DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (FR) 1852768 filed on 29th March, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 recites the limitation(s) “said open chambers” in Line(s) 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 1 should recite “said peripherally open chambers”.

Claim(s) 2-14 recite the limitation(s) “the marine vibrator” in Line(s) 1.  There are insufficient antecedent basis for this limitation in the Claim(s).  Claim(s) 2-14 should recite “the seismic marine vibrator”.

Claim(s) 5 recites the limitation(s) “the open chambers” in Line(s) 2-3; and “the closed chambers” in Line(s) 3-4.  There are insufficient antecedent basis for these limitation(s) in the claim.  Claim 5 should recite “the peripherally open chambers” and “the peripherally closed air-filled chambers”, respectively.

Claim(s) 6 recites the limitation(s) “the closed chambers” in Line(s) 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 should recite “the peripherally closed air-filled chambers”.

Claim(s) 13 recites the limitation(s) “the closed chambers” in Line(s) 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 should recite “the peripherally closed air-filled chambers”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (US 4,633,970 A) in view of Chelminski (US 6,464,035 B1).
Referring to Claim 1, Mifsud teaches a seismic marine vibrator (Title) comprising:
a plurality of first plates (10 of FIG’s. 1-2) arranged along a longitudinal axis (FIG’s. 1-2);
a plurality of second plates (14 of FIG’s. 1-2) arranged along the longitudinal axis (FIG’s. 1-2), the first plates (102) alternating with the second plates (in FIG’s. 1-2, plates 14 and 10 are alternating);
longitudinal and peripheral second (20 of FIG’s. 1-2) elements angularly distributed about the longitudinal axis (FIG’s. 1-2) and secured to the second (14 of FIG’s. 1-2)  plates (Col. 4, Ln. 43-55: “frame rods 20 are affixed to each of back plates 14”);
an actuator (28 of FIG’s. 2: “Double acting hydraulic cylinder 28 is shown within housing 22 with its attendant two way piston 30”) operable to reciprocate the first elements (12 of FIG. 2) relative to the second elements (20 of FIG’s. 1-2) along the longitudinal axis so as to reciprocate the first plates relative to the second plates (20 of FIG’s. 1-2);
peripherally closed air-filled chambers (18 of FIG. 2) defined between respective first pairs of adjacent plates (FIG. 2: between plates 14 and 10);
peripherally open chambers defined between respective second pairs of adjacent plates alternating with said first pairs (FIG. 1-2: peripherally open chambers between first plate 10 and second plate 14), the volume of said open chambers (111) being varied when the first plates (102) are reciprocated so as to take in and expel water radially to generate an acoustic wave (Col. 4, Ln. 43-68).
Mifsud doesn’t explicitly teach longitudinal and peripheral first elements angularly distributed about the longitudinal axis and respectively secured to the first plate.  However, Mifsud does teach “radiating plates 10 on the left side of the device, as shown in FIG. 1, are ganged together on a drive rod 12 so that the plates move simultaneously in or out from the center of the device” in (Col. 4, Ln.17-30).  
Furthermore; Chelminski teaches a seismic marine vibrator (Title) comprising: “multi-piston assembly 45 shown comprising eight vibration-output pistons 31, 32, 33, 34, 35, 36, 37 and 38. These pistons 31 to 38 are circular in configuration being mounted in axially-spaced encircling relationship on one, long, common, piston rod 40 extending along axis 17 in concentric relation through the cylinder wall 15. Thus, this long piston rod extends through all eight cylinder sections 15b to 15i, having its eight pistons positioned in the respective eight cylinder sections, i.e., with one individual piston being in each of these cylinder sections”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have longitudinal and peripheral first elements angularly distributed about the longitudinal axis and respectively secured to the first plates, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Furthermore, having longitudinal and peripheral first elements angularly distributed about the longitudinal axis and respectively secured to the first plates would ensure the construction of the seismic marine vibrator to be more rigid and further for distributing pressure more evenly throughout the plate.

Referring to Claim 2, Mifsud teaches the marine vibrator of claim 1, wherein the actuator is operable to reciprocate the first elements relative to the second elements at different frequencies within a predetermined frequency sweep over a distance which varies inversely of the frequency (Col. 5, Ln. 20-45). 

Referring to Claim 3, Mifsud teaches the marine vibrator of claim 1, wherein at least one peripheral opening on the peripherally open chambers presents a symmetry of revolution with respect to the longitudinal axis (FIG’s. 1-2).

Referring to Claim 4, Mifsud teaches the marine vibrator of claim 1, wherein the plates of the first pairs (10 of FIG’s. 1-2) and the plates of the second pairs (14 of FIG’s. 1-2) are perpendicular to the longitudinal axis (FIG’s. 1-2).

Referring to Claim 5, Mifsud teaches the marine vibrator of claim 1, wherein the first and/or second plates present a curved wall delimiting the open chambers, and/or the first and/or second plates present a flat wall delimiting the closed chambers (FIG. 1).

Referring to Claim 6, Mifsud teaches the marine vibrator of claim 1, wherein the closed chambers (18) comprise an elastic membrane (Col. 4, Ln. 25-27: flexible bellows or air springs 18).

Referring to Claim 7, Mifsud teaches the marine vibrator of claim 1, except for the diameter of one or more plates is higher than 40 cm and/or lower than 100 cm.  It would have been an obvious matter of design choice to have the diameter of one or more plates is higher than 40 cm and/or lower than 100 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Referring to Claim 8, Mifsud teaches the marine vibrator of claim 1, wherein the marine vibrator further comprises a base (one of 14 in FIG’s. 1-2) connected to the actuator (28 via housing 22 see FIG. 2), the second elements (20) being fixed relative to the base (one of 14 in FIG’s. 1-2), the actuator (28) being configured to reciprocate the first elements (12) relative to the base (one of 14 in FIG’s. 1-2) (Fig. 2).

Referring to Claim 9, Mifsud teaches the marine vibrator of claim 1, wherein the second plates (14) are connected to the first elements (20) and the first plates (10) to the second elements (12). (FIG. 2)

Referring to Claim 10, Mifsud teaches the marine vibrator of claim 1; however, Mifsud doesn’t explicitly teach the first elements and/or the first plates comprise titanium, inox and/or rigid foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the first elements and/or the first plates comprise titanium, inox and/or rigid foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	
Referring to Claim 12, Mifsud teaches the marine vibrator of claim 1, further comprising one or more stabilizers (32).

Claim 15 is essentially the same as Claim 1 and refers to a system comprising a surface autonomous vessel (Chelminski’ Col. 4, Ln. 28-46) and a marine vibrator according to claim 1, and further comprising: the autonomous surface vessel (not shown) being configured for towing the marine vibrator (Chelminski’ Col. 4, Ln. 28-46). Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 16, Chelminski teaches the system of claim 15, comprising a cable (electrical cable 96) for supplying energy from the surface autonomous vessel to the actuator and conveying data between the vessel and the vibrator (Col. 5, Ln. 43-53).

Referring to Claim 17, Chelminski teaches the system of claim 15, further comprising a control unit including a communication unit for receiving at least one target frequency and for sending a command including a reciprocation frequency and a corresponding reciprocation distance to the one or more actuators, the control unit further including a processing unit coupled to the communication unit and configured for determining said reciprocation frequency and the corresponding reciprocation distance (Col. 5, Ln. 37-53).

Referring to Claim 18, Chelminski teaches the system of claim 17, further comprising a sensor configured for detecting acoustic waves, the sensor being coupled to the communication unit, the determination of the corresponding reciprocation frequency including executing a control loop based on a frequency of one or more detected acoustic waves (Col. 5, Ln. 37-53).

Claim 20, is essentially the same as Claim 1 and refers to a method of producing acoustic waves in an aquatic zone, comprising: positioning at a depth of interest in said zone one or more devices of Claim 1 including: reciprocating the first plates relative to the second plates at a frequency varied according to a predetermined sweep (Mifsud’ Col. 5, Ln. 20-45) so as to take in and expel water radially to generate acoustic waves (Mifsud’ Col. 4, Ln. 43-68). Therefore Claim 20 is rejected for the same reasons as applied to Claim 1 above

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud in view of Chelminski  as applied to Claim(s) 1 above, and further in view of Ambs (US 6230840 B1).
Referring to Claim 11, Mifsud teaches the marine vibrator of claim 1; however, Mifsud doesn’t explicitly teach one or more ballasts.
Ambs teaches one or more ballasts (Col. 5, Ln. 14-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Mifsud with the ballasts  as taught by Ambs for purpose of providing stability and balance to the marine vibrator.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud in view of Chelminski  as applied to Claim(s) 1 above, and further in view of Kröling (US 2016/0047923 A1).
Referring to Claim 13, Mifsud teaches the marine vibrator of claim 1; however, Mifsud doesn’t explicitly teach, a system for controlling the air pressure inside the closed chambers.
Kröling teaches a system for controlling the air pressure inside the closed chambers ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Mifsud with the system  as taught by Kröling for purpose of regulating the temperature and pressure of the gas inside the gas chamber.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 14, Mifsud teaches the marine vibrator of claim 1; however, Mifsud doesn’t explicitly teach the marine vibrator comprises a sensor configured for detecting acoustic waves.
Kröling teaches the marine vibrator comprises a sensor (140) configured for detecting acoustic waves ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Mifsud with the sensor  as taught by Kröling for purpose of detecting the acoustic energy that originated from marine vibrator after it has interacted with formations below water bottom.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud in view of Chelminski  as applied to Claim(s) 15 above, and further in view of Tenghamn (US 2016/0334541 A1).
Referring to Claim 19, Mifsud, as modified, teaches the system of claim 17; however, Mifsud, as modified, doesn’t explicitly teach comprising a memory having stored thereon a transfer function and/or a calibration table, the processing unit being coupled to the memory, the determination of the reciprocating frequency corresponding to a target frequency including converting the target frequency into the corresponding frequency based on the transfer function and/or the calibration table.
Tenghamn teaches a memory ([0033]) having stored thereon a transfer function and/or a calibration table , the processing unit (inherent) being coupled to the memory, the determination of the reciprocating frequency corresponding to a target frequency including converting the target frequency into the corresponding frequency based on the transfer function and/or the calibration table ([0090]-[0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marine seismic vibrator of Mifsud with the processing as taught by Tenghamn for purpose of attenuating harmonics.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud in view of Chelminski  as applied to Claim(s) 20 above, and further in view of Norton (US 2014/0056109 A1)
Referring to Claim 21, Mifsud, as modified, teaches the method of claim 20; however, Mifsud, as modified, doesn’t explicitly teach several devices are provided and at least two devices generate acoustic waves with different source signatures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have several devices provided and at least two devices generate acoustic waves with different source signatures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Norton teaches several devices ([0019]; Fig. 1: marine seismic source array) are provided and at least two devices generate acoustic waves with different source signatures ([0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mifsud with the method as taught by Norton for purpose of providing seismic prospecting, with resulting seismic signal interacting with geological features beneath the ocean floor at different frequencies.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645